      Case 1:19-cv-00838-HSO-JCG Document 73 Filed 03/26/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            SOUTHERN DIVISION


 N M MARK UP LLC                             §                        PLAINTIFF
                                             §
                                             §
                                             §
 v.                                          §     Civil No. 1:19cv838-HSO-JCG
                                             §
                                             §
 EVANSTON INSURANCE                          §
 COMPANY and JOHN AND JANE                   §                     DEFENDANTS
 DOES A, B, and C                            §



                       FINAL JUDGMENT OF DISMISSAL

      The parties have announced to the Court a settlement of this case. The

Court, being advised that the parties have an informed understanding of their

rights and the consequences of settlement, desires that this matter be finally closed

on its docket.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, the above

captioned civil action is DISMISSED WITH PREJUDICE.

      SO ORDERED this the 26th day of March, 2021.


                                       s/ Halil Suleyman Ozerden
                                       HALIL SULEYMAN OZERDEN
                                       UNITED STATES DISTRICT JUDGE
